Citation Nr: 1225446	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1974 to January 1976, and then served in the National Guard thereafter through 2004 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The case was previously before the Board in March 2008 and October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran suffered a worsening of his asthma on June 7, 1978, during a period of ACDUTRA, but his asthma was not permanently aggravated beyond the natural progression of the disease due to any incident of active duty, ACDUTRA or INACDUTRA. 


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a preadjudication letter sent to the Veteran in August 2004 and additional letters sent in March 2006 and March 2008.  The claim was subsequently readjudicated in an October 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to include records associated with his grant of Social Security Administration (SSA) disability benefits.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The RO provided the Veteran an appropriate VA examination in February 2011.  The Board notes the examination was provided pursuant to an October 2010 Board remand directive requesting the examiner to opine, among other things, whether the Veteran's asthma pre-existed service and, if so, whether "the preexisting condition clearly and unmistakably show that the preexisting asthma was not aggravated by service or that any increase in disability was due to the natural progression of the disease."  (Emphasis in original).  The February 2011 VA examiner, in rendering his opinion, did not use the words "clearly and unmistakably."  Although not technically compliant with the Board's prior remand, the Board finds the medical opinion sufficient to make a decision on the claim.  As will be explained in more detail below, the Veteran is not entitled to the presumption of soundness; the burden falls on the Veteran to establish aggravation.  Smith v Shinseki, 24 Vet. App. 40 (2010).  Thus, the clear and unmistakable evidence standard does not apply to this case and the February 2011 VA examiner's omission of using this phrase is harmless.  See 38 U.S.C.A. § 7261(b)(2).

The Board finds the February 2011 VA examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the Veteran's VA treatment records and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

The Veteran's representative argues that the examination is inadequate because the examiner did not review the claims folder, despite the remand instructions that the claims folder be made available.  A medical opinion cannot be discounted solely because the opining physician did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The question is whether the examiner was informed of the relevant facts.  The February 2011 examiner considered a history reported by the Veteran which is consistent with that noted in the claims folder and reviewed VA treatment records and diagnostic testing.  Given the nature of the Veteran's service, the pertinent question was whether the currently diagnosed exercise induced asthma was the same condition as the asthma the Veteran experienced prior to service.  The examiner provided an opinion as to that question which was based on the relevant facts.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection

The Veteran claims he has asthma as a result of an injury that occurred during a period of ACDUTRA in June 1978.  

The Veteran served on active duty with the Army from January 1974 to January 1976 and then a lengthy period in the Army National Guard with various periods of "drill" duty (i.e., active duty for training (ACDUTRA)) and inactive duty for training (INACDUTRA) through 2004.  

It is documented the Veteran was on ACDUTRA from June 4, 1978 to June 19, 1978.  On June 7, 1978, the Veteran suffered an asthma attack and was placed on light duty.  The Veteran believes his asthma occurred as a result of inhaling chemicals and fumes from driving tanks.  A November 2002 Statement of Medical Examination and Duty Status Report found the June 1978 incident occurred in the line of duty during tank maneuvers.  Treatment records since that time indicate ongoing treatment for asthma.

In contrast, however, there are private treatment records showing the Veteran was first diagnosed with asthma prior to service in September 1959 during his childhood following a cold.  Subsequent records described his asthma as triggered by allergies, such as pollen.  The Veteran claims "he grew out of it" and the asthmatic attack in service was different.

In short, the Veteran claims his current adult asthma is attributable to the June 1978 injury sustained during his period of ACDUTRA and is distinguishable from his childhood asthma, which was allergy induced and resolved prior to his entering the military.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a veteran may have established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The Board notes there are statutory presumptions applicable to certain service connection claims.  See, e.g., 38 C.F.R. § 3.307.  Regulations dealing with presumptive service connection, however, are inapplicable to periods of ACDUTRA.  See Smith v. Shineski, 24 Vet. App. 40, 47 (2010) (holding a claimant whose claim is based on a period of ACDUTRA or INACDUTRA can never be entitled to the presumption of service connection). 

The Board also notes that generally a veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

The presumption of soundness applies to all who served on active duty for their period of service on active duty.  For periods of ACDUTRA or INACDUTRA, however, the presumption operates differently and typically does not apply.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

In this case, the Veteran has a period of active duty service from January 1974 to January 1976.  Thereafter, he entered the National Guard with various periods of ACDUTRA and INACDUTRA.  National Guard records make clear the Veteran was on annual training duty from June 4, 1978 to June 18, 1978, the time period of the in-service asthmatic attack.

For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith, 24 Vet. App. at 45-46.

The Veteran does have a prior period of active service, namely his service in the Army from 1974 to 1976.  Service treatment records, however, do not indicate the Veteran was examined on or around June 4, 1978 prior to his entering that period of ACDUTRA.  Rather, there is an entrance examination dated July 1977 for a prior period of ACDUTRA.  This examination, however, cannot be used to establish a presumption of soundness for a later period of ACDUTRA.  See generally id.

As the Veteran was not provided an examination on entrance to the June 1978 period of ACDUTRA, the presumption of soundness does not attach.  

Prior to the June 7, 1978 asthmatic attack, the Veteran's service treatment records are silent as to any complaints, diagnoses or treatment related to asthma.  The Veteran self-reported seasonal allergies on his 1977 examination form, but did not note asthma specifically at that time.  Service treatment records after the June 7, 1978 asthmatic attack, however, do note a history of asthma, and specifically childhood asthma.  For example, a February 1986 examination notes a history of asthma prior to service "without problems."  The Veteran also self reported on a January 1994 periodic examination that he had asthma as a child and still currently wheezes due to dust, pollen or running.  The Veteran at that time noted, however, he did not have "bad asthma" like when a child.  

As indicated above, private treatment records include references to diagnoses of asthma prior to his military service.  Specifically, the Veteran was diagnosed with asthma as a child in September 1959 following a cold.  The Veteran contends his childhood asthma, which was allergy-induced, is a different disease than his current, adult asthma.  In contrast, the Veteran was afforded a VA examination in February 2011 where the examiner opined that the Veteran's adult asthma is the same disease as his childhood asthma.

Although the Board has considered the Veteran's contentions, in light of the direct medical evidence described above and the February 2011 examiner's opinion, the Board concludes the Veteran's asthma pre-existed service.  

Thus, the Veteran has the burden to show direct evidence both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.  Smith, 24 Vet. App. at 48.  The claimant must demonstrate that he experienced a permanent increase in disability beyond the natural progress of the disease during his period of active duty for training.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

The Veteran suffered an asthmatic attack on June 7, 1978 during tank maneuvers.  A November 2002 Statement of Medical Examination and Duty Status Report found the June 1978 incident occurred in the line of duty.  Thus, there is evidence that a worsening of the Veteran's condition occurred during a period of ACDUTRA.

The pertinent inquiry then is whether the worsening was caused by the period of ACDUTRA and whether the condition underwent a permanent increase beyond the natural progress of the disability.  The Veteran was afforded a VA examination in February 2011 where the examiner noted the Veteran's pertinent medical history, including his report of exacerbation during service.  The examiner opined that the Veteran's childhood asthma is the same disease as his current adult asthma.  He further concluded that the Veteran's asthma has worsened over time "due to the natural progression of the disease," but "it is less likely as not worsened due to his military service." (Emphasis added).  

Aside from the June 1978 incident, subsequent service treatment records reflect asthma, but do not indicate any further asthmatic attacks or specific injuries.  The Veteran also does not claim any other specific incident of his military service caused or aggravated his asthma.

In short, the direct evidence of this case reflects the Veteran had childhood asthma, which pre-existed his military service.  The Veteran suffered an asthmatic attack on ACDUTRA in June 1978 during tank maneuvers and has been treated for asthma ever since.  No medical professional has ever indicated that this incident or any other incident of active duty, ACDUTRA or INACDUTRA permanently aggravated the Veteran's pre-existing asthma beyond the natural progression of the disease and the Veteran had not shown as much by direct evidence.  Indeed, the February 2011 VA examiner opined to the contrary.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


